EXHIBIT 10.1


FIRST AMENDMENT


THIS FIRST AMENDMENT (this “Amendment”) dated as of February 28, 2017 to the
Credit Agreement referenced below is among TENNESSEE VALLEY AUTHORITY, a wholly
owned corporate agency and instrumentality of the United States of America (the
“Borrower”), the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., as a Lender and as Administrative Agent.


W I T N E S S E T H


WHEREAS, pursuant to the February 2020 Maturity Credit Agreement dated as of
August 7, 2015 (as amended, modified, supplemented, increased and extended from
time to time, the “Credit Agreement”) among the Borrower, the Lenders identified
therein and the Administrative Agent, the Lenders agreed to make extensions of
credit to the Borrower; and


WHEREAS, the parties have requested certain modifications to the Credit
Agreement and the parties have agreed to the requested modifications on the
terms and conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.


2.    Amendments to the Credit Agreement.


2.1    The title of the Credit Agreement is hereby amended from “February 2020
Maturity Credit Agreement” to “February Maturity Credit Agreement”. The
references to “February 2020 Maturity Credit Agreement” in the cover page, the
title, the preamble, the definition of “Agreement”, and Exhibits 2.02, 2.10 and
10.06 of the Credit Agreement shall hereby be amended to refer to “February
Maturity Credit Agreement”.


2.2    The following definitions, set forth in Section 1.01 of the Credit
Agreement, are hereby amended and restated in their entirety to read as follows:


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of one-hundredth of one percent (1/100 of 1%)) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.







--------------------------------------------------------------------------------







“Maturity Date” means February 1, 2021; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.


3.    Amendment to the Note. The reference to “February 2020 Maturity Credit
Agreement” in the Note is hereby amended to refer to “February Maturity Credit
Agreement”.


4.    Conditions Precedent. This Amendment shall become effective as of the date
set forth above upon satisfaction of each of the following conditions precedent:


(a)    receipt by the Administrative Agent of counterparts of this Amendment
executed by the Borrower and the Lenders;


(b)    receipt by the Administrative Agent of resolutions and certificate of
incumbency of the Borrower evidencing the authority of the Borrower to enter
into this Amendment certified by the Secretary or by an Assistant Secretary of
the Borrower to be true and correct as of the date hereof; and


(c)    receipt by the Administrative Agent of an opinion of legal counsel to the
Borrower, addressed to the Administrative Agent and each Lender, dated as of the
date hereof, and in form and substance satisfactory to the Administrative Agent.


5.    No Other Changes. Except as expressly modified hereby, all of the terms
and provisions of the Loan Documents shall remain in full force and effect.


6.    Reaffirmation of Representations and Warranties; No Default. The Borrower
represents and warrants that each representation and warranty set forth in the
Loan Documents is true and correct in all material respects as of the date
hereof (except those that expressly relate to an earlier date or period). No
Default or Event of Default has occurred and is continuing or would result from
giving effect to this Amendment.


7.    Counterparts; Delivery. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic imaging means
shall be effective as an original.


8.    Governing Law. Except for those sections that specifically reference a
federal statute or regulation, this Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of Tennessee. The foregoing notwithstanding, to the extent the
following defenses would be available to the Borrower under federal law, then
such defenses shall be available to the Borrower in connection with this
Amendment: (i) non-liability for punitive damages, (ii) exemption from
anti-trust laws, (iii) the Borrower cannot be contractually bound by
representation of an employee made without actual authority, (iv) presumption
that government officials have acted in good faith and (v) limitation on the
application of the doctrine of equitable estoppel to the government. For the
avoidance of doubt, the Credit Agreement, as amended by this Amendment, shall
continue to be governed by Section 10.15 Governing Law; Jurisdiction; Etc. and
not by Section 8, Governing Law, of this Amendment.


2

--------------------------------------------------------------------------------






[Signature Page Follows]




3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to February 2020 Maturity Credit Agreement to be duly executed
and delivered as of the date first above written.




 
 
BORROWER:
TENNESSEE VALLEY AUTHORITY
 
 
 
 
 
By:  /s/ Rebecca L. Jones                        
 
Name: Rebecca L. Jones
 
Title: Director, Treasury Management
 
 
 
 
ADMINISTRATIVE
 
AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
 
By:  /s/ John M. Hall                                                       
 
Name: John M. Hall
 
Title: Senior Vice President
 
 
 
 
LENDER:
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
By:  /s/ John M. Hall                                                        
 
Name: John M. Hall
 
Title: Senior Vice President
 
 
















